699 S.E.2d 923 (2010)
STATE
v.
Michael Lemark WARD.
No. 68A99-3.
Supreme Court of North Carolina.
June 16, 2010.
Anne Gomez, Assistant Appellate Defender, for Ward.
Robert C. Montgomery, Patrick Murphy, Special Deputy Attorneys General, Amy Kunstling Irene, Assistant Attorney Geneal, for State of North Carolina.
The following order has been entered on the motion filed on the 7th of December 2009 by Defendant-Appellant To Take Judicial Notice of Trial Transcript:
"Motion Dismissed as Moot by order of the Court in conference this the 16th of June 2010."